Name: Council Directive 95/498/EC of 23 November 1995 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Sweden)
 Type: Directive
 Subject Matter: regions and regional policy;  Europe;  demography and population;  natural environment;  farming systems;  agricultural policy
 Date Published: 1995-11-30

 Avis juridique important|31995L0498Council Directive 95/498/EC of 23 November 1995 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Sweden) Official Journal L 287 , 30/11/1995 P. 0033 - 0052COUNCIL DIRECTIVE of 23 November 1995 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Sweden) (95/498/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas a significant proportion of the territory of Sweden suffers from permanent natural handicaps; whereas Declaration No 37 of the 1994 Act of Accession recognizes that the boundaries of the mountain and other less-favoured farming areas within the meaning of Article 3 of Directive 75/268/EEC should be delimited without delay; Whereas the permanent natural handicaps in these areas result in higher production costs and prevent farmers from obtaining a reasonable income from their production at a level similar to that available to comparable farmers in other regions; Whereas, in accordance with Article 2 (1) of Directive 75/268/EEC, the Swedish Government has sent the Commission a list of communes (kommuner) and, where necessary, parts of communes (foersamlingar) likely to appear on the Community list of less-favoured farming areas, together with the information relating to the characteristics of those areas; Whereas the information available leads to the conclusion that all the areas situated north of the 62nd parallel are affected by very difficult climatic conditions the effect of which is to substantially shorten the growing season and that they satisfy the conditions set out in Article 3 (3) of Directive 75/268/EEC; Whereas the abovementioned Declaration No 37 allows Sweden to include, pursuant to Article 3 (3) of Directive 75/268/EEC, four of the five agricultural support areas existing in the north of Sweden at the time of accession of that State to the European Union; Whereas certain adjacent communes may be classified within the meaning of Article 3 (3) in that they are affected by very difficult climatic conditions the result of which is a substantially shortened growing season of a maximum of 170 days with an average temperature not lower than 5 °C; Whereas the steep slopes referred to in the second indent of Article 3 (3) of Directive 75/268/EEC are defined as greater than 20 %; Whereas, where there is a combination of the two factors altitude and steep slopes, as referred to in the third indent of Article 3 (3) of Directive 75/268/EEC, a minimum altitude of 500 metres and an average slope of at least 15 % are the characteristics selected; Whereas, in cases involving the presence of infertile land and where the economic results of farming are appreciably lower than the average, as referred to in Article 3 (4) (a) and (b) of Directive 75/268/EEC, the areas have been defined using a standard index of yields of the main annual crops and the gross value added of holdings per annual work unit (GVA/AWU); Whereas the maximum value of the two average indices referred to above for each area has been fixed at 80 % of the national average index; whereas, in specific cases, the average index of standard yields is not taken into account in respect of the less-favoured farming areas where fodder land within the meaning of Article 4 (g) (3), second indent of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as amended by Regulation (EEC) No 2066/92 (2), covers more than 70 % of the utilized agricultural area; Whereas the following indices have been chosen in respect of low and dwindling population as referred to in Article 3 (4) (c) of Directive 75/268/EEC: density not exceeding 50 inhabitants per km2 without reference to the national average which is only 21 inhabitants per km2, or an annual depopulation rate exceeding 0,5 %, with the working population engaged in farming forming a significant proportion of the total working population of the commune; Whereas, for the definition of the areas affected by specific handicaps which may be included among the less-favoured areas referred to in Article 3 (5) of Directive 75/268/EEC the criterion selected is the existence of unfavourable natural conditions (the two indices below the national average) and of specific permanent handicaps characteristic of: - a hilly area with fragmented agricultural holdings, - a humid and marshy area, - an area regularly subject to flooding or affected by a poor surface and ground water balance, - coastal or lake island areas; Whereas the total surface area of the areas referred to in Article 3 (5) of Directive 75/268/EEC does not exceed 4 % of the total surface area of the Member State; Whereas the nature and level of the above indices selected by the Swedish Government for identifying the types of area notified to the Commission are in conformity with the characteristics of mountain areas, less-favoured areas and areas affected by specific handicaps respectively, as referred to in Article 3 (3), (4) and (5) respectively of Directive 75/268/EEC; Whereas Sweden has a large number of islands; whereas the list of smaller islands classified in accordance with Article 3 (5) may be supplemented at a future date and may be the subject of a Commission decision pursuant to Article 2 (3) of Directive 75/268/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The less-favoured areas of Sweden shall be those listed in Annexes I, II and III to this Directive and shall be included in the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC. Article 2 This Directive is addressed to the Kingdom of Sweden. Done at Brussels, 23 November 1995. For the Council The President C. WESTENDORP y CABEZA ANEXO I Zonas desfavorecidas tal como se definen en el apartado 3 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG I Ugunstigt stillede omraader, jf. artikel 3, stk. 3, i direktiv 75/268/EOEF ANHANG I Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 3 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 3 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX I Less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC ANNEXE I Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 3 de la directive 75/268/CEE ALLEGATO I Zone svantaggiate ai sensi dell'articolo 3, paragrafo 3 della direttiva 75/268/CEE BIJLAGE I Probleemgebieden in de zin van artikel 3, lid 3, van Richtlijn 75/268/EEG ANEXO I Zonas desfavorecidas na acepÃ §Ã £o do n º 3 do artigo 3 º da Directiva 75/268/CEE LIITE I Direktiivin 75/268/ETY 3 artiklan 3 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA I Mindre gynnade omraaden i enlighet med artikel 3.3 i direktiv 75/268/EEG >TABLE> ANEXO II Zonas desfavorecidas tal como se definen en el apartado 4 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG II Ugunstigt stillede omraader, jf. artikel 3, stk. 4, i direktiv 75/268/EOEF ANHANG II Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 4 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX II Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC ANNEXE II Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 4 de la directive 75/268/CEE ALLEGATO II Zone svantaggiate ai sensi dell'articolo 3, paragrafo 4 della direttiva 75/268/CEE BIJLAGE II Probleemgebieden in de zin van artikel 3, lid 4, van Richtlijn 75/268/EEG ANEXO II Zonas desfavorecidas na acepÃ §Ã £o do n º 4 do artigo 3 º da Directiva 75/268/CEE LIITE II Direktiivin 75/268/ETY 3 artiklan 4 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA II Mindre gynnade omraaden i enlighet med artikel 3.4 i direktiv 75/268/EEG >TABLE> ANEXO III Zonas desfavorecidas tal como se definen en el apartado 5 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG III Ugunstigt stillede omraader, jf. artikel 3, stk. 5, i direktiv 75/268/EOEF ANHANG III Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 5 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 5 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX III Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC ANNEXE III Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 5 de la directive 75/268/CEE ALLEGATO III Zone svantaggiate ai sensi dell'articolo 3, paragrafo 5 della direttiva 75/268/CEE BIJLAGE III Probleemgebieden in de zin van artikel 3, lid 5, van Richtlijn 75/268/EEG ANEXO III Zonas desfavorecidas na acepÃ §Ã £o do n º 5 do artigo 3 º da Directiva 75/268/CEE LIITE III Direktiivin 75/268/ETY 3 artiklan 5 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA III Mindre gynnade omraaden i enlighet med artikel 3.5 i direktiv 75/268/EEG >TABLE>